SCHUCHMAN, J.
We think the court erred in this ruling, and that the motion to dismiss should have been granted. The legislature of a state may delegate to municipal corporations the power to make ordinances, and, when properly passed, they have the force and effect of a legislative act, within the limits prescribed for them. The lease demising part of the public highway, as set forth, is illegal, because it is unlawful under said ordinance, and cannot, therefore, be enforced. The inflexible rule is that no remedy can be had in a court ■of justice on an illegal contract. Bank v. King, 44 N. Y. 87; Brinkman v. Eisler (City Ct. N. Y.) 16 N. Y. Supp. 154.
The judgment and order appealed from are reversed, and a new trial is granted, with costs to the appellant to abide the event. All ■concur.